IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: A.J.H. AND I.G.H.                      : No. 372 MAL 2017
                                              :
                                              :
PETITION OF: K.J.R., MOTHER                   : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are as follows:

      a.     Whether     the      Superior      Court     overlooked      and
             misapprehended controlling precedent from the Supreme
             Court of Pennsylvania as well as its own precedent when the
             appellate court affirmed the trial court’s decision to admit into
             evidence one hundred sixty eight (168) Berks County
             Children and Youth Service’s exhibits that were not
             authenticated, submitted for the truth of the matter asserted
             therein, contained medical/psychiatric opinions and
             diagnosis and did not fall under any hearsay exception?

      b.     Did the Superior Court misapply the law when it affirmed, on
             the grounds of harmless error, the trial court’s admission of
             the contents of the Berks County Children and Youth
             Service’s file?